Title: To Alexander Hamilton from John Witherspoon, 21 November 1789
From: Witherspoon, John
To: Hamilton, Alexander


Perth Amboy [New Jersey] Novr 21. 1789
Sir
Saturday last in the Afternoon I went to New York & called upon you that Day & next Day agreeably to my promise in my Answer to Yours which I hope you received, but was not so fortunate as to find you at home & therefore must put off my intended Conversation to a future Opportunity which I hope will be very soon. In the mean Time I take the Liberty to inform You that I have been told Mr Sharp Delany Collector for the Port of Philadelphia is thought to be in such a State of Health as to leave little hopes of recovery. I would therefore mention to You that Mr. John Bayard applied for this Office formerly who I believe is known to you & is not only a Person of the most excellent Character but has considerable Merit as a Patriot having put early in the War the greatest Part of his Estate in the Continental Loan office where it still remains. If therefore as is probable You should be consulted in the Event of a Vacancy as above I would earnestly recommend him to your Attention.
It gave me great Pleasure to find that your Attention to the Business of your important Office has given very general Satisfaction as was to have been expected. I have the Honour to be
Sir your most obedet. humble Servt
Jno Witherspoon
Honble Mr Hamilton
